1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   GAVIN B. DAVIS,                         Case No.: 19cv2263-LAB-MDD
12                             Petitioner,
                                             ORDER DENYING MOTION TO
13   v.                                      APPOINT COUNSEL
14   STEPHANIE RUE and ADOLFO
     GONZALEZ,
15
                            Respondents.     [ECF No. 4]
16
17        Petitioner, a state prisoner proceeding pro se, has filed an Amended
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No.
19   7). On November 29, 2019, Petitioner filed a Motion for Appointment of
20   Counsel. (ECF No. 4). For the following reasons, Petitioner’s motion is
21   DENIED WITHOUT PREJUDICE.
22        The Sixth Amendment right to counsel does not extend to federal
23   habeas corpus actions by state prisoners. Chaney v. Lewis, 801 F.2d 1191,
24   1196 (9th Cir. 1986); Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.
25   1986). However, financially eligible habeas petitioners seeking relief
26   pursuant to 28 U.S.C. § 2254 may obtain representation whenever the court
27   “determines that the interests of justice so require.” 18 U.S.C. §

                                             1
                                                                     19cv2263-LAB-MDD
1    3006A(a)(2)(B) (2014); Terrovona v. Kincheloe, 912 F.2d 1176, 1181 (9th Cir.
2    1990); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984). The interests of
3    justice require appointment of counsel when the court conducts an
4    evidentiary hearing on the petition. Terrovona, 912 F.2d at 1181; Knaubert,
5    791 F.2d at 728; Rule 8(c), 28 U.S.C. foll. § 2254. The appointment of counsel
6    is discretionary when no evidentiary hearing is necessary. Knaubert, 791
7    F.2d at 728 (citing Bashor, 730 F.2d at 1234).
8         In the Ninth Circuit, “[i]ndigent state prisoners applying for habeas
9    relief are not entitled to appointed counsel unless the circumstances of a
10   particular case indicate that appointed counsel is necessary to prevent due
11   process violations.” Chaney, 801 F.2d at 1196 (citing Kreiling v. Field, 431
12   F.2d 638, 640 (9th Cir. 1970)); Knaubert, 791 F.2d at 728-29. The Ninth
13   Circuit considers the clarity and coherence of a petitioner’s district court
14   pleadings to determine the necessity of appointment of counsel; if clear and
15   understandable, the court typically finds appointment of counsel
16   unnecessary. See LaMere v. Risely, 827 F.2d 622, 626 (9th Cir. 1987).
17        At this stage of the proceedings, it does not appear that appointment of
18   counsel is required to prevent a due process violation. Petitioner’s Amended
19   Petition show that he has “a good understanding of the issues and the ability
20   to present forcefully and coherently his contentions.” Id. Although Petitioner
21   claims he needs assistance due to the complexity of the case, there is no
22   indication that the issues are too complex or that Petitioner is incapable of
23   presenting his claims. (ECF No. 4 at 6). For example, Petitioner has not
24   demonstrated facts which show that he has an insufficient grasp of his case
25   or the legal issues involved, nor has he demonstrated an inadequate ability to
26   articulate the factual basis of his claim. (See generally, id.). Therefore, the
27   Court finds that the interests of justice do not require the appointment of

                                             2
                                                                       19cv2263-LAB-MDD
1    counsel at this time.1 Accordingly, Petitioner’s motion is DENIED
2    WITHOUT PREJUDICE.
3          IT IS SO ORDERED.
     Dated: December 11, 2019
4
5
                                             /v(, t J«R 'IJ>_ ~ L
                                             Hon. Mitchell D. Dembin
6                                            United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1If the Court determines that an evidentiary hearing becomes necessary in the future, the
27   Court will require appointment of counsel at that time.

                                                 3
                                                                             19cv2263-LAB-MDD
